JUSTICE EID,
dissenting.
153 The plurality opines that this court must follow rulings of the U.S. Supreme Court on matters of federal constitutional law, including Missouri v. McNeely, — U.S. —, 133 S.Ct. 1552, 185 L.Ed.2d 696 (2013). PI. op. ¶¶35-36. I wholeheartedly agree with this irrefutable proposition. See U.S. Const. art. VI, § 2 ("This Constitution, and the Laws of the United States which shall be made in Pursuance thereof ... shall be the supreme Law of the Law; and the Judges in every State shall be bound thereby, any Thing in the Constitution of Laws of any State to the Contrary notwithstanding").
T54 The problem in this case is that the plurality's opinion rests on the fundamental misapprehension that the "majority opinion" in McNeely rejected Chief Justice Roberts' approach regarding the cireumstances under which a warrantless blood draw should be permitted, leading it to mistakenly conclude that we must reject that approach as well. PI. op. 113-4, 17, 32.1 But there was no such "majority opinion" rejecting the Chief Justice's reasoning in McNeely. Indeed, as the opinion itself clearly states, Justice Soto-mayor only delivered "an opinion" (that is, a plurality) with respect to the parts of her opinion that rejected the Chief Justice's proposal. -- U.S. --, 188 S.Ct. at 1556. A four-person plurality is a "point of reference for further discussion of the issue" but is "not binding precedent." Texas v. Brown, 460 U.S. 730, 737, 103 S.Ct. 1535, 75 L.Ed.2d 502 (1983). We are thus free to consider- and adopt-the Chief Justice's proposal. Because the plurality fundamentally misinterprets the McNeely majority as rejecting the Chief Justice's approach, I respectfully dissent.
155 The plurality bases its misreading of McNeely on the fact that the majority opinion in that case-written by Justice Sotoma-yor, and joined by Justices Scalia, Kennedy, Ginsburg, and Kagan-relied upon the totality of the cireumstances test in rejecting Mis-sourt's position that a warrantless blood draw was permissible in all cireumstances due to the exigency of dissipation of alcohol in the blood. -- U.S. --, 183 S.Ct. at 1568; pl. op. 118, 28. Importantly, however, the majority used the totality of the cireumstances test to refute Missouri's position that would dispense with a warrant in all circumstances. --- U.S. --, 188 S.Ct. at 1563. It did not suggest-as the plurality here holds-that the totality of the cireumstances test is inconsistent with any sort of guidance as to the application of the totality test in a particular set of cireumstances. PI. op. 140.
1 56 That this is the case is demonstrated by the interplay between Justice Sotomayor's majority opinion, her plurality opinion, Justice Kennedy's partial concurrence, and the Chief Justice's concurring and dissenting opinion. Indeed, like the majority, the Chief Justice-joined by Justices Breyer and Ali-to 2-expressly endorsed the totality of the *1072civreumstances test. --- U.S. --, 188 S.Ct. at 1569 (Roberts, C.J., concurring in part and dissenting in part) (stating "I have no quarrel with the Court's 'totality of the cireum-stances' approach as a general matter; that is what our cases require"). The Chief Justice went on, however, to observe that because "the cireumstances in drunk driving cases are often typical," the Court "should be able to offer guidance on how police should handle cases like the one before us." Id. The Chief Justice then proposed such guidance: a warrantless blood draw should be permitted when "an officer ... reasonably conclude[s] that there is not sufficient time to seek and receive a warrant, or he applies for one but does not receive a response before blood can be drawn." -- U.S. --, 188 S.Ct. at 1578 (Roberts, C.J., concurring in part and dissenting in part).
T57 Justice Sotomayor "delivered the opinion of the Court"-that is, the majority opinion-only "with respect to Parts I, II-A II-B, and IV." -- U.S. --, 188 S.Ct. at 1556. These sections of the opinion reject the State of Missouri's argument that a warrant is never required. However, she only delivered "an opinion"-that is, a plurality opinion-"with respect to Parts II-C and III, in which SCALIA, GINSBURG, and KA-GAN, JJ., joined." - U.S. --, 188 S.Ct. at 1556. These sections criticize the Chief Justice's approach. Justice Kennedy plainly declined to join the sections of Justice Sotoma-yor's opinion critical of the Chief Justice's approach, and instead joined only those portions of the opinion rejecting Missouri's argument that warrantless blood draws should be permitted in every case. -- U.S. --, 188 S.Ct. at 1568 (Kennedy, J., concurring in part) (stating "I join Parts I, II-A, II-B, and IV of the opinion of the Court," omitting sections II-C and III).
58 In elaborating upon his position, Justice Kennedy wrote that "the instant case, by reason of the way in which it was presented and decided in the state courts, does not provide a framework where it is prudent to hold any more than that always dispensing with a warrant for a blood test when a driver is arrested for being under the influence of alcohol is inconsistent with the Fourth Amendment," id.-in other words, it was enough to dispense with the case to hold that Missouri's argument was wrong. It was therefore unnecessary, in his view, "to consider in detail" the approach espoused by the Chief Justice. Id. He noted, however, that "this Court, in due course, may find it appropriate and necessary to consider a case permitting it to provide more guidance than it undertakes to give today." Id.; see also -- U.S. ---, 188 S.Ct. at 1574 (Roberts, C.J., concurring in part and dissenting in part) (acknowledging that the Missouri courts did not apply the rule he proposed, and stating that "this Court should not do so in the first instance").
59 In sum, Justice Kennedy did not reject the Chief Justice's position; in fact, he expressly acknowledged that "guidance" within the totality test might be "appropriate and necessary" in the future. He simply concluded that such guidance was not necessary to resolve the case before the Court. The fact that the McNeely majority opinion embraces the totality of the cireumstance test thus cannot be read-as the plurality in this case does-as a rejection of the Chief Justice's approach. See, eg., pl. op. 137 (suggesting that Justice Kennedy "united with the rest of the majority on critical concepts that are inherently inconsistent with Chief Justice Robert's proposal"); id. at 1 40 ("The holding in the majority opinion that Justice Kennedy joined thus directly conflicts with the approach advocated by Chief Justice Roberts"). If this were true, Justice Kennedy would have joined Justice Sotomayor's plurality, rather than expressly declining to join it and leaving consideration of the Chief Justice's approach to future case development.
T60 At most, the majority in McNeely rejected Missouri's argument as inconsistent *1073with the totality of the cireumstances test. The People in this case are not asking us to adopt Missouri's argument. Thus, the plurality is simply wrong to suggest that the People "invit{e] [us] to disregard the majority opinion in MeNee!ly," pl. op. 8, or ask us "to adopt a proposed rule that cireumvents the holding in MeNeely," id. at 1 32, or argue that we should "ignore Supreme Court precedent," id. at I 85.
[ 61 The plurality's misreading of McNeely leads it to do three problematic things. First, it leads it to chastise the People, implicitly at least, for raising an approach they have every right to raise. PI. op. 13. See-ond, it leads it to reject the Chief Justice's approach on supremacy grounds without considering it on the merits, even though there is no binding U.S. Supreme Court opinion rejecting it. PI. op. 4 ("we do not feel at liberty to adopt [the Chief Justice's proposal] here"); 17 ("we feel constrained by binding precedent of the Supreme Court"); 35 ("So, until a majority of the Supreme Court tells us otherwise, we must apply the totality of the cireumstances approach."). Ultimately, by misinterpreting McNeely as binding precedent rejecting the Chief Justice's proposal, the plurality here frustrates the very purpose of Justice Kennedy's partial concurrence, which was to permit consideration of the approach in the appropriate future case. See Texas v. Brown, 460 U.S. at 737, 108 S.Ct. 1585 (noting that the "opinion of four Members of [the Supreme] Court" is a "point of reference for further discussion of the issue," but "not a binding precedent").
{62 Finally, and not to be lost in the analysis, the plurality comes to the wrong result here. Officer Beckstrom did not have probable cause for a blood draw until she smelled alcohol on the defendant's breath after he had been transported to the hospital. Although she attempted to speak to the defendant in order to obtain consent to the blood draw, she was unable to do so because he was either unconscious or asleep. The blood draw occurred about an hour after the accident, and it would have taken at least one to four hours for the police to obtain a warrant at that point. Under the Chief Justice's approach, it would have taken far longer for the police to obtain a warrant than to achieve the blood draw, and therefore the warrant-less blood draw was reasonable. But given the late-forming probable cause and the time that had passed since the accident, it is likely that there was already substantial dissipation of alcohol from the blood. Even under the guidance-free totality of the cireumstances test endorsed by the plurality, then, the war-rantless blood draw would have been reasonable.
T63 Moreover, the trial court erred in concluding-in a finding unexamined by the plurality-that because a warrant could have been obtained before the alcohol entirely dissipated from the defendant's blood, a warrant was required. PI. op. 29. There was no way for the police to know the defendant's blood aleohol level before the blood draw was performed, and thus no way for them to know whether the blood alcohol would be entirely dissipated by the time the warrant was obtained. See McNeely, 188 S.Ct. at 1571 (Roberts, C.J., concurring in part and dissenting in part) (noting that "[the officer is unlikely to know precisely when the suspect consumed aleohol or how much"). Under the plurality's opinion upholding the trial court's ruling, it appears that a warrant would always be required, because there is always a chance that it could be obtained before the alcohol entirely dissipates from the defendant's blood. Ironically, then, the plurality's opinion seeks to impose the same sort of categorical approach-this time, requiring a warrant-that it purports to disavow.
T 64 Fortunately, today's plurality will not constitute binding precedent for future decisions.3 Instead, together with the concur*1074rence in the judgment, it will simply dispose of this case, and should be taken for nothing more.
165 Because I would reverse the trial court's order, I respectfully dissent.
I am authorized to state that JUSTICE COATS joins in the dissent.

. I do, however, agree with the plurality that we should address the application of McNeely to this case. The prosecution's citation to McNeely before the trial court on rehearing was not an attempt to bring a new claim, but rather the citation of new authority to support an existing claim-namely, that the warrantless blood draw in this case was consistent with the Fourth Amendment. Thus, as the plurality observes, we review the merits of the suppression order de novo. Pl. op. 15.


. The plurality makes much of the fact that the Chief Justice's approach "garnered the support of only two of his colleagues." PI. op. 32; see also id. at 14 (same). However, Justice Thomas *1072would have gone further than the Chief Justice, writing in dissent that he would have upheld Missouri's no-warrant approach in all cases. -- U.S. --, 133 S.Ct. at 1574 (Thomas, J., dissenting). His vote therefore implicitly includes (but goes further than) the Chief Justice's approach. For purposes of the majority's vote-counting, then, the count stands at four Justices "for" the Chief Justice's approach (three expressly and one by implication), and four votes "against."


. Here, the plurality and the concurring opinion take mutually exclusive approaches: the plurality would dispose of the case on the merits based on its reading of McNeely, while the concurrence would not reach the merits. In such a situation, where there is no "narrowest opinion" representing the "common denominator of the court's reasoning" for a majority of the court, there is no determinate rationale or holding, but simply a result. U.S. v. Carrizales-Toledo, 454 F.3d 1142, 1151 (10th Cir.2006).